    Case 2:15-cv-13288 Document 21 Filed 10/23/18 Page 1 of 2 PageID #: 450



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION

  IN RE: ETHICON, INC.,                                   Master File No. 2:12-MD-02327
  PELVIC REPAIR SYSTEM                                              MDL 2327
  PRODUCTS LIABILITY LITIGATION
                                                             JOSEPH R. GOODWIN
                                                             U.S. DISTRICT JUDGE

 THIS DOCUMENT RELATES TO:
                                                       Case No. 2:15-cv-13288
 Pilar El Quesny and Mongy El Quesny v.
 Ethicon, Inc. et al.

                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                    MOTION FOR PARTIAL SUMMARY JUDGMENT

       Plaintiffs oppose Defendants’ Motion for Partial Summary Judgment on Plaintiffs’

negligence claim (Count I), strict liability design defect claim (Count V), and gross negligence

claim (Count XIV). Defendants have not moved for summary judgment on Plaintiffs’ loss of

consortium claim (Count XVI), punitive damages claim (Count XVII), or discovery rule and

tolling claim (Count XVIII).    As for the remaining claims pled in Plaintiffs’ Short Form

Complaint (Counts II-IV, V-XV), Plaintiffs will not be proceeding with those claims at trial.

Plaintiffs incorporate their Memorandum in Support of Plaintiffs’ Opposition to Defendants’

Motion for Partial Summary Judgment.

       WHEREFORE, for these reasons and for those more fully set forth in Plaintiffs’

supporting memorandum of law, Plaintiffs respectfully request that this Court enter an order

denying Defendants’ Motion for Summary Judgment.
   Case 2:15-cv-13288 Document 21 Filed 10/23/18 Page 2 of 2 PageID #: 451



                                         Respectfully submitted,

                                         KLINE & SPECTER, PC




Dated: October 25, 2018            BY:   __________________________
                                         Lee B. Balefsky, Esquire/25231
                                         Christine V. Clarke, Esquire/ 314407
                                         1525 Locust Street, 19th Floor
                                         Philadelphia, PA 19102
                                         (215) 772-1000
                                         Lee.Balesky@klinespecter.com
                                         Christine.Clarke@klinespecter.com
                                         Attorneys for Plaintiffs
